DETAILED ACTION
Allowable Subject Matter
The following section is predicated upon resolution of the 112 rejections which apply to these claims without changing their scope.
Claims 4-5, 9, and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 4-5, the “bubble-like” end portions do not correspond to the first and second connecting ports. While the bubble-like portions overall (11a, 11b) do correspond to these connecting ports, the previous claim defines the “bubble-like” end portion as located at an end of the second straight channels and the portion of this structure which corresponds to the connecting ports (12, 15) is not located in this region.
Further, regarding claims 4-5, it is noted that similar structures are known in the prior art, such as US 5,241,839. This document teaches such connecting blocks (Fig. 3-4) wherein a second connecting block has first and second channels (38) each formed of two straight portions joined by a bent portion (Fig. 4) and with “bubble-like” portions at the extremities (Fig. 4) associated with an connecting port (90/24; Figs. 2-4). However, the prior art which utilizes such structures appears to teach away from their use to connect different channels with different connecting ports (see second connecting port connected to 54; Fig. 1). Rather, only an inlet or an outlet to the heat exchanger utilizes such structures while the other (usually the outlet) does not restrict or guide flow from individual tubes. See also: US 10,054,368; US 10,571,205; US 5,242,016; and US 10,060,685.
Regarding claim 9, Baker, as modified by Sasaki, does not fairly teach or suggest the relative sizing of the inner diameters and their equivalents between the first channel and the connecting port. Nor does the prior art appear to fairly teach, suggest, or motivate such a modification.

Regarding claims 11-13 and 15-17, while it is believed that a reasonable combination with prior art could be presented to address the limitations regarding the general shape and arrangement of the flat tubes as recited (see: US 2011/0209484, Figs. 2-3; WO 2011/140616, compare Figs. 1 and 4), it does not appear that such a combination can be made which would also result in “a projection of first through-flow regions on the first wall portion partially or completely overlap[ping] with the first communication hole”, as recited in claim 11.
Regarding claim 14, the prior art does not teach or fairly suggest the second partition wall of the partition member as described in claim 14, in combination with all the other recited limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


All claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the heat exchange core is introduced as comprising “at least one flat tube”. However, in subsequent limitations of claim 1 and dependent claims, the applicant continuously refers to “the flat tube”. This contradiction makes it unclear as to how many tubes the invention contains. “At least one flat tube” is explicitly open to the concept of multiple tubes. However, if there are multiple tubes 
In claim 3, the metes and bounds of “bubble-like” are not known. No definition has been located in the specification for this term. A bubble can take many shapes, depending upon circumstances, though in general an undisturbed, single, free-floating bubble, independent of any surface interactions could be assumed to be spherical. Even this definition, however, does not comport with the illustrations of the relevant element (314) which appear to be cylindrical. As such, nothing appropriate for a special definition of the term or any structural guidance as to what the term might mean are found in either the specification or the figures.
It is suggested that the applicant simply remove “bubble-like” and describe the disclosed shape.
Claims 2-17 are also rejected for depending from claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 4,415,024) in view of Sasaki (US 2007/0251682).
Regarding claim 1, Baker teaches a heat exchange device comprising a housing (2) and a heat exchange core (4), wherein a chamber is formed in the housing (see Fig. 1), the heat exchange core is partially or completely accommodated in the chamber (Fig. 1), the housing is further provided with third (16) and fourth (24) connecting ports in communication with the chamber (see Fig. 1; flow lines from 16->18->20->22->24); a first fluid channel (through 6; Fig. 1) is formed in the heat exchange core and is isolated from the chamber (Col. 3:25-46); and wherein the heat exchange core comprises at least one tube (6) with the first fluid channel located in the tube (see Figs.).
Baker does not teach the connecting block or that the tubes are flat.
Sasaki teaches that it is old and well-known to form a heat exchanger core (1) with connecting blocks (7, 8, 9) wherein the connecting block has first and second channels (Fig. 7; 23, 22) and first and second connecting ports (12, 15) in communication with the first and second channels, respectively (Fig. 7); the connecting block is further provided with first and second insertion holes for each channel (25; Fig. 7); the heat exchanger comprises at least one flat tube containing the fluid channels (tubes 4); at least a part of one end of the at least one flat tube extends into the first insertion hole of the first channel and is mounted to the first insertion hole of the first channel in a sealed manner (Para. [0057]), and the first channel is in communication with the first fluid channel of the flat tube (Figs. 1-2); and at least a part of another end of the at least one flat tube extends into the first insertion hole of the second channel and is mounted to the first insertion hole of the second channel in a sealed manner (Para. [0057]), the second channel is in communication with the first fluid channel of the flat tube (Figs. 1-2).


Regarding claim 2, Sasaki further teaches that the connecting block comprises a first (7) and second (9) connecting block with the first and second connecting ports (12, 15) arranged at the first connecting block (see Fig. 2); the first and second channels are recessed at a side of the second connecting block facing the first connecting block (23, 22; Fig. 7) facing the first connecting block (see Fig. 7); the first and second channel each comprise a first straight channel (22) and a second straight channel (central region 23) and a bending portion between them (the portion connecting the two with the rounded corners; see Fig. 7); at least a part of the end of the at least one flat tube extends into each of the first insertion holes of each of the first and second channels and both into and in communication with the first straight channel thereof (see Figs. 4-6).
Sasaki does not disclose specific dimensions for his device. However, as no criticality has been given to the quoted 2 mm dimension, it would have been well within the ordinary skill in the art, when manufacturing the device of Baker, in view of Sasaki, to choose any appropriate dimensions, including the 2 mm of the claim, as such decisions are within the ordinary skill and have been explicitly left as such by the prior art.

Regarding claim 3, Sasaki further teaches that the first and second channels further comprise “bubble-like” end portions (the portions formed by 11a and 11b; see Figs. 4 and 7) located at an end of the second straight channel (see Fig. 7; the bubble portion is located along and at each end of the second straight channels 23) away from the bending portions (see Fig. 7) an inner diameter or 

Regarding claim 10, Baker further teaches that the housing comprises an outer housing (2) and a partition member (10, 14, 32, and 34), the partition member is arranged in the outer housing (Fig. 1) to allow a first chamber (where 18 flows), third chamber (below 32; Fig. 1), and second chamber (where 22 flows) to be formed in the housing; the partition member comprises a first partition wall (10) a first wall portion (where 18 flows over 32) and a second wall portion (where 22 flows over 32), the first wall portion is located between the first and third chambers (see Fig. 1), the second wall portion is located between the second and third chambers (see Fig. 1) and the first partition wall (10) is located between the first and second chambers (see Fig. 1); the first wall portion is provided with a first communication hole (hole formed between 32 and 34 through which flow 20 communicates), the first chamber is in communication with the third chamber through the first communication hole (see flow lines 20; Fig. 1), the second wall portion is provided with a second communication hole (between 32 and 34 on the hidden side of Fig. 1) through which the second and third chambers communicate (see flow lines 22; Fig. 1).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Sasaki, Janssens (US 9,050,554), Yamaji (US 2016/0091263), and Busato (US 2015/0260465).
Baker, as modified, further teaches a mounting plate (12; equivalent to plate 8 of Sasaki), the housing is opened at one side (where 4 is inserted through 64), the mounting plate is configured to cover the open side of the housing (Fig. 4) and is fixedly mounted to the housing (e.g. with the bolts illustrated in Fig. 2), the connecting block is fixedly mounted to the mounting plate (e.g. via 21 of Sasaki); the mounting plate is further provided with second insertion holes (see Fig. 4; holes through which 6 are 
Baker, as modified, does not teach the attachment of tubes to tubesheets or other structures via welding, only brazing.
Yamaji teaches that it is old and well-known in the art to join tubes (1) to tube-sheets (22a, 22b) via welding (Para. [0043]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Baker with the tubes joined to the tubesheets via welding, as taught by Yamaji, in order to provide a stronger device.
Baker, as modified, does not teach a sealing member groove or mounting holes on the mounting plate.
Janssens teaches that the arrangement of Baker (Janssens, Fig. 1) with the connecting block (4) sandwiching the mounting plate (6) to the housing (3) with seals (23) between each joint and threaded members only passing through holes in the housing and connecting block (Fig. 1) is an art-equivalent to forming an outwardly extending portion  at the open side of the housing (Fig. 2; where the screw holes are formed in 3) provided with a plurality of screw holes at positions corresponding to the mounting plate (6), the mounting plate provided with a plurality of screw holes cooperating with the screw holes of the outwardly extending portion (Fig. 2) with the outwardly extending portion fixedly mounted to the mounting plate by screws (Fig. 2; Col. 3:48-50). Furthermore, the sealing members 23 are clearly illustrated as located in grooves formed within the respective surfaces they seal (see Fig. 2; MPEP 2125).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Baker, as modified, with the mounting holes, as taught by Janssens, as these arrangements are art recognized equivalents.

Baker, as modified, does not disclose specific dimensions for his device. However, as no criticality has been given to the quoted 2 mm dimension, it would have been well within the ordinary skill in the art, when manufacturing the device of Baker, in view of Sasaki, to choose any appropriate dimensions, including the 2 mm of the claim, as such decisions are within the ordinary skill and have been explicitly left as such by the prior art.
Baker, as modified, does not teach the use of mounting holes on the mounting plate.
Busato teaches that it is old and well-known in the art to provide a mounting plate to which tubes are joined (Fig. 3a; 17) with mounting holes (Fig. 3A; 19) for mounting a device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Baker with mounting holes, as taught by Busato, as no other means for mounting the entire device has been provided by Baker.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Sasaki, Warner (US 3,494,414), Yamaji, and Janssens.
Baker, as modified, does not teach that the connection block directly joins to the housing.
Warner teaches that it is old and well-known to form the housing having an opening on one side (Fig. 1; 10, left side) and a connection block (16) which covers the open side (Fig. 1), is fixedly mounted to the housing (48), and has a sealing member (73, 66) between the connecting block and the housing, and the connecting block has holes (receiving 48) for mounting the heat exchange device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the device of Baker, as taught by Warner, in order to prevent exposure of the mounting plate to the external environment.

Yamaji teaches that it is old and well-known in the art to join tubes (1) to tube-sheets (22a, 22b) via welding (Para. [0043]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Baker with the tubes joined to the tubesheets via welding, as taught by Yamaji, in order to provide a stronger device.
Baker, as modified, does not teach a sealing member groove.
Janssens teaches the arrangement of sealing members 23 located in grooves formed within the respective surfaces they seal (see Fig. 2; MPEP 2125).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Baker, as modified, with the seals in a sealing member groove, as taught by Janssens, in order to protect them from corrosion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/               Primary Examiner, Art Unit 3763